Citation Nr: 1621655	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-11 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post conjunctival mass with lid retraction, tarsorrhaphy, fibrosis syndrome, left eye (hereinafter left eye disability).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel



INTRODUCTION

The Veteran served in the Navy Reserve, which included periods of active duty for training and inactive duty for training; she had active duty on June 28, 2003. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that rating decision, the RO awarded service connection for a left eye disability and assigned a noncompensable evaluation, effective from July 6, 2004.  The Veteran appealed.  By the way of a February 2006 rating decision, the RO increased the assigned initial evaluation for a left eye disability to 10 percent disabling.  As the Veteran did not express satisfaction with this decision, and the maximum possible benefit was not awarded, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue on the title page and the issue of entitlement to service connection for a psychiatric disorder were remanded by the Board in August 2014.  Service connection for adjustment disorder with mixed anxiety and depressed mood was subsequently granted.  The remaining issue has been returned to the Board for appellate review.  


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected left eye disability has been manifested by ectropion, occasional diplopia and dry eye due to ectropion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a left eye disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.75, 4.76, 4.77, 4.84(a); Diagnostic Codes 6099-6020, 6090 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in August 2004 and June 2015.  The case was readjudicated in September 2015 following the Board's remand.  Neither the Veteran nor her representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's treatment records are on file as well as several examination reports.

In August 2014, the Board remanded the claim for a new VA examination to determine the current severity of the Veteran's service-connected eye condition.  The Veteran underwent an examination in August 2015.  The Board finds that the RO substantially complied with the prior remand directives and a new remand is not required pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

While the Veteran's appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (November 10, 2008).  The effective date of the revisions was December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  Because the Veteran's claim was received prior to December 10, 2008, the revised criteria are not for application in her case.  Accordingly, the Veteran's claim will only be considered under the old regulations.

The Veteran's service-connected left eye disability is rated under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6099-6020 (2008).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  DC 6099 refers to an unlisted disability of the eye.  

Under DC 6020, a 10 percent rating is the maximum rating assigned for unilateral ectropion; a 20 percent rating is the maximum rating assigned for bilateral ectropion.  See 38 C.F.R. § 4.84(a).

Turning to the evidence, the Veteran has undergone four VA eye examinations throughout the appeal period.  

At a November 2004 VA examination, testing showed corrected visual acuity of 20/30 for distance vision and 20/40 for near vision in the left eye.  There was intermittent diplopia.  No visual field deficits were shown.  The Veteran was diagnosed with fibrosis syndrome of the left eye.  

At a February 2006 VA examination, a history of left eye diplopia was identified, but it was noted diplopia was not present at the examination.  The Veteran reported subjective symptoms of burning in the eyes, blurred vision, loss of night vision, loss of part of the visual field and double vision.  It was noted she wore glasses and used eye drops.  Uncorrected distance vision on the right was 20/400 and on the left was 20/200.  Corrected distance vision on the right was 20/40-2 and on the left was 20/40-3.  Uncorrected near vision on the right was 20/100 and on the left was 20/100.  Corrected near vision on the right was 20/60 and on the left was 20/60.  A defect of the visual fields was not noted.

At an April 2009 VA examination, the Veteran indicated experiencing burning pain in both eyes and dry eye that occurred 2-3 times per week.  It was noted she was using over-the-counter artificial tears.  Corrected distance vision on the right was 20/50-2 and corrected distance vision on the left was 20/50-2.  It was noted diplopia was not present at the time of the examination.  The examiner identified fibrosis syndrome on the left.  

Following the Board's August 2014 remand, the Veteran underwent another VA examination in November 2015.  The examiner diagnosed fibrosis of the left interior rectus muscle and dry eye syndrome.  It was noted the Veteran had intermittent diplopia and experienced dry eyes due to lid ectropion and lagophthalmos.  Her ocular condition was noted to be stable.  Bilateral uncorrected distance vision was 5/200, bilateral uncorrected near vision was 20/50.  Bilateral corrected distance vision was 20/40 or better and bilateral corrected near vision was 20/40 or better.  It was noted the Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness in either eye.  Diplopia was present in the central 20 degrees of the left eye.  It was indicated that the frequency of the diplopia was occasional, but it was not correctable with standard spectacle correction.  The Veteran was not shown to have a visual field defect.  Ectropion on the left was identified as a lacrimal gland and lid condition which did not cause scarring or disfigurement.  The examiner noted the Veteran had left exo/hypertropia which caused the intermittent diplopia.  It was reported that in the last 12 months, the Veteran had not had any incapacitating episodes attributable to any eye conditions and that her eye condition did not impact her ability to work.

On review of the evidence, to include private treatment records, the Board finds that a rating of 10 percent is appropriate under DC 6099-6020 because ectropion was only identified in the left eye and is not a bilateral condition. 

Nonetheless, because of the evidence of intermittent diplopia in the record throughout the appeal period, the Board has considered whether a rating for that disability is warranted under 38 C.F.R. § 4.84a, DC 6090 (2008) and finds that it is not.  This is because prior to December 10, 2008, 38 C.F.R. § 4.77, which addressed examination of muscle function, indicates that diplopia which is only occasional or correctable was not considered a disability.  Throughout the appeal period, the evidence shows that diplopia in the Veteran's left eye is intermittent and occurs occasionally.  As such, a separate or compensable rating for diplopia cannot be granted.

The Board has considered other Diagnostic Codes relevant to rating disabilities of the eye and finds that the Veteran does not have diagnoses of those conditions or the evidence does not indicate that the conditions are related to the service connected status post conjunctival mass.

Based on the forgoing, the Board concludes that a rating in excess of 10 percent for the Veteran's left eye disability is not warranted.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55-57.

III.  Other Considerations

The Board has also considered whether referral for extraschedular consideration is warranted for the Veteran's left eye disability.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology as shown by the evidence.  The rating criteria in this case are not inadequate. The Veteran's complaints are not exceptional or unusual features of the disability.  The evidence reflects that the Veteran has diplopia and dry eye because of the lid ectropion for which the Veteran is being compensated.  Diagnostic Codes account for these symptoms; however, the criteria for a separate or higher rating are not met with regards to these symptoms.  See 38 C.F.R. § 4.84a, DCs 6020, 6090 (2008).  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, referral for consideration of an extraschedular rating is not warranted.

Even if the Veteran's symptoms were not contemplated by the rating criteria, referral for extraschedular rating would still not be appropriate as governing norms are not present in this case.  There is no indication that the Veteran has had frequent hospitalizations as a result of his left eye disability and at the most recent examination he reported he had not had any incapacitating episodes attributable to the left eye in the last 12 months.  Similarly, marked interference with employment beyond that contemplated by the currently assigned 10 percent rating is not present.  At the most recent examination, the examiner noted that the eye condition did not impact the Veteran's ability to work.  As such, referral for an extraschedular rating is not warranted.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for adjustment disorder with mixed anxiety and depressed mood, a left shoulder condition, cervical sprain and the left eye disability.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disabilities on appeal and any other service-connected disabilities that are not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, there is no evidence that the Veteran's left eye disability affects her ability to work. Accordingly, the Board finds that a claim for a TDIU has not been raised by the record, and no further action pursuant to Rice is necessary. 


ORDER

An initial disability rating in excess of 10 percent for a service-connected left eye disability is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


